Benedict, J.
This case comes before, the court upon exceptions to the commissioner’s report. The action is to recover for the loss of a shipment of dates that became a total loss by reason of a collision between the steam-ship Iberia and the steam-ship Umbria, for which loss, by the decision of this court, the libelants are entitled to recover of the steam-ship Umbria. The measure of the damages arising from tbe loss of the dates is the cost at the port of shipment, with expenses, charges, and interest. The Aleppo, 7 Ben. 121. The .facts brought out before the commissioner are these: The dates were shipped atBusrah, or Bussora, in Arabia. The method of business in dates there is for the intending shipper to send up the river Euphrates, to where dates are grown, an agent, who buys the dates there on the trees, causes them to be picked, collected, sorted so far as may bo, the rejections to be sold, and the rest packed in boxes and other packing material, which have been previously procured from New York. They are then sent by a steam-launch to Bussora, the place of shipment. The process lasts about six weeks. The cost of those dates to the shipper at the time of shipment at Bus-sora therefore includes the price paid to the natives for the dates upon the tree, the cost of packing material, the labor, cost of collecting and sorting and. packing, and incidentals. A house on the river Euphrates is necessary to do the work in, and board the men while employed in collecting and packing the dates. Such a house is hired for a term of years, and maintained, though used only during the date season. This is necessary, because there are no accommodations for men or business at the river Euphrates, and the method pursued is the most "economical, if not the only, way to procure the dates. The amount paid in this instance for the rent of the house was 5,000 rupees per year. *928The commissioner has allowed, as part of the cost of the dates, house-rent, 5,000 rupees, and also the expenses of the agent, 1,274 rupees. To thése items the claimant objects, upon the ground that they are part of the regular expenses of the shipper’s business, which he takes the risk of providing for out of his profits, and therefore are not recoverable against the Umbria. Under the peculiar circumstances of this trade, where an expedition must be sent from the port of shipment to the country where the dates grow, and where commercial facilities do not exist, and where the business is special and temporary, I am of the opinion that the items objected to were properly allowed by the commissioner. Those who conduct the business are doubtless the best judges of the most economical method of carrying it on, and I find nothing in the testimony calculated to cast doubt upon the conclusion that these items are proper items, going to make up the cost of the dates at the place of shipment.
The exceptions are therefore overruled, and the report is confirmed.